DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner, note attached copy of form PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following limitation does not appear to be described as claimed: “”the content consumption data was derived from automated content recognition (ACR)” [see claim 1, lines 2-5]. The disclosure does mention automated content recognition at paragraph 0039. 
The limitations of claims 8 and 15 parallel claim 1, therefore they are rejected under the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitation is vague: “content consumption data” [see claim 1, line 2]. The detailed description of the disclosure does not appear to use this term. Clarification is requested. 
The limitations of claims 8 and 15 parallel claim 1, therefore they are rejected under the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. US Patent Application Publication No. 2013/0197968 A1.

Regarding claim 1, Davis et al. teaches the following:
A method [note: Abstract “Disclosed herein are example embodiments for behavioral fingerprinting”] comprising: 
receiving content consumption data associated with a computing device, wherein the content consumption data was derived from automated content recognition (ACR) [note:  paragraph 0047 “user interactions”; paragraph 0050-0051 plural devices; paragraph 0054; paragraph 0104 “collecting behavioral data, and paragraph 0109 receiving means]; 
generating, based at least in part on an aggregation of one or more behavioral markers on a timeline of one or more user interactions over a time duration, a behavioral fingerprint comprising information unique to the computing device [note: Figure 3; paragraphs 0056 and 0059; paragraph 0060 ability to set time duration; paragraph 0067 correlation based on time and monitoring; paragraph 0100 social networking timeline of a user device; paragraph 0120 ]; 
determining, based on the content consumption data and the behavioral fingerprint, identifying information of one or more users of the computing device [note: paragraphs 0050-0051 plural devices; paragraph 0109 receiving means ]; and 
causing output of the identifying information of the one or more users of the computing device [note: paragraph 0109 receiving means ].

Claim 2: The method of claim 1, wherein the ACR is executed by the computing device [note: Figure 3; paragraph 0067 statistical analysis; paragraph 0128].

Claim 3: The method of claim 2, wherein the computing device comprises a smart television or a set-top-box [note: paragraph 0056 user interactions; paragraphs 0057-0059; paragraph 0103 social network 714 includes interactions text, audio, video, images].

Claim 4: The method of claim 1, wherein the content consumption data is received from a second computing device that collects records associated with content consumption for a plurality of computing devices [note: paragraphs 0050-0051 plural devices].

Claim 5: The method of claim 1, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity  [note: paragraph 0056 user interactions; paragraphs 0057-0059; paragraph 0103 social network 714 includes interactions text, audio, video, images].

Claim 6: The method of claim 1, wherein the one or more behavioral markers were generated based on an aggregation of at least a portion of the one or more user interactions over the time duration [note: Figure 3; paragraph 0067 “A correlation procedure”; paragraph 0119-0120].

Claim 7: The method of claim 1, wherein the determining the identifying information indicates an effectiveness of each behavioral marker of the one or more behavioral markers at identifying unique data [note: paragraph 0056 indications of fingerprint; also 0063-0064].

The limitations of claims 8-20 parallel claims 1-7 above; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169